Exhibit 10.9

 

FORM OF SEVERANCE BENEFIT AGREEMENT

 

THIS SEVERANCE BENEFIT AGREEMENT (this “Agreement”) is made and entered into
effective as of [                         ], 2015 (the “Effective Date”), by and
between Archrock, Inc., a Delaware corporation (the “Company”) and
[                 ] (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed as [                  ] of the Company;

 

WHEREAS, the Company and the Executive mutually desire to arrange for the
Executive’s separation from employment with the Company and its affiliates in
certain circumstances; and

 

WHEREAS, (i) concurrently with the execution of this Agreement, the Company and
Executive have entered into a Change of Control Agreement (the “Change of
Control Agreement”), and (ii) if there is a Qualifying Termination of Employment
under the Change of Control Agreement that does not constitute a Qualifying
Termination of Employment for purposes of this Agreement, then the Change of
Control Agreement shall apply in lieu of this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             Term.  Subject to the provisions for earlier termination
hereinafter provided, this Agreement shall begin on the Effective Date and
continue in effect for a term of one (1) year (the “Initial Term”), and will
automatically renew for successive one (1)-year terms (each, a “Renewal Term”)
unless either party gives at least 365 days’ prior written notice to the other
of its intent to terminate this Agreement (a “Non-Renewal”).  The Initial Term
and any Renewal Terms are collectively referred to in this Agreement as the
“Term” and, in the event of Executive’s Qualifying Termination of Employment for
Good Reason, the Term shall include any additional time period necessitated by
the Company’s right to cure as set forth in the definition of Good Reason.  This
Agreement shall automatically terminate as of the last day of the applicable
Term upon a Non-Renewal by the Company or the Executive or, if earlier, as of
the date of the Executive’s termination of employment with the Company and all
of its affiliates.  Termination of this Agreement shall not alter or impair any
rights of the Executive arising under this Agreement on or prior to such
termination.

 

2.             Qualifying Termination of Employment.  If the Executive incurs a
Qualifying Termination of Employment during the Term, the Executive shall be
entitled to the benefits provided in Section 3(b) hereof, subject to the terms
and conditions of this Agreement; provided, that if the Executive’s termination
of employment constitutes a “Qualifying Termination of Employment” for purposes
of the Change of Control Agreement, then the terms and conditions of the Change
of Control Agreement shall control and the Executive’s termination shall not

 

--------------------------------------------------------------------------------


 

constitute a Qualifying Termination of Employment for purposes of this
Agreement.  If the Executive’s employment terminates during the Term for any
reason other than for a Qualifying Termination of Employment, then the Executive
shall not be entitled to any benefits under Section 3(b) of this Agreement.

 

For purposes of this Agreement:

 

(a)           A “Qualifying Termination of Employment” shall mean a termination
of the Executive’s employment with the Company (and all of its affiliates)
during the Term either (i) by the Company other than for Cause or (ii) by the
Executive for a Good Reason.  The Executive’s death or Disability (as defined
below) during the Term shall not constitute a Qualifying Termination of
Employment.

 

(b)           “Cause” shall mean the Company’s termination of the Executive’s
employment due to one of the following reasons:

 

(i)                                     the commission by the Executive of an
act of fraud, embezzlement or willful breach of a fiduciary duty to the Company
or an affiliate (including the unauthorized disclosure of confidential or
proprietary material information of the Company or an affiliate);

 

(ii)                                  a conviction of the Executive for (or a
plea of nolo contendere to) a felony or a crime involving fraud, dishonesty or
moral turpitude;

 

(iii)                               willful failure of the Executive to follow
the written directions the Board of Directors of the Company (the “Board”);

 

(iv)                              willful failure of the Executive to render
services to the Company or an affiliate in accordance with the Executive’s
employment arrangement, which failure amounts to a material neglect of the
Executive’s duties to the Company or an affiliate; or

 

(v)                                 the Executive’s substantial dependence, as
determined in the sole discretion of the Board, on any drug, immediate precursor
or other substance listed on Schedule IV of the Federal Comprehensive Drug Abuse
Prevention and Control Act of 1970, as amended.

 

(c)           “Disability” shall mean Executive becoming entitled to long-term
disability benefits under the Company’s long-term disability plan.

 

(d)           “Good Reason” shall mean the occurrence of any of the following
events without the Executive’s express written consent:

 

(i)                                     a permanent change in the Executive’s
duties or responsibilities which is materially inconsistent with either the type
of duties and responsibilities of the Executive then in effect or with the
Executive’s title, but excluding any such change that is in conjunction with and
consistent with a promotion of the Executive;

 

2

--------------------------------------------------------------------------------


 

(ii)           a material reduction in the Executive’s then current base salary;

 

(iii)                               a material reduction in the Executive’s then
current annual target bonus as a  percentage of base salary;

 

(iv)                              a material reduction in the Executive’s
employee benefits (without regard to bonus compensation, if any) if such
reduction results in the Executive receiving benefits which are, in the
aggregate, materially less than the benefits received by other comparable
executives of the Company generally;

 

(v)                                 the Executive’s being required to be based
at any other office or location of employment more than fifty (50) miles from
the Executive’s primary office or location of employment as of the Effective
Date (other than in the case of repatriation); or

 

(vi)                              willful failure by the Company to pay any
compensation to the Executive when due;

 

provided, however, that, Good Reason shall not exist with respect to such an
event unless the Executive provides the Company a written notice of termination
that sets forth in reasonable detail the facts and circumstances supporting the
occurrence of such event within ninety (90) days of the date of first occurrence
of such event.  If the Executive fails to provide such notice of termination
timely, the Executive shall be deemed to have waived all rights the Executive
may have under this Agreement with respect to such event.  The Company shall
have thirty (30) business days from the date of receiving such notice of
termination to cure the event.  If the Company timely cures the event, such
notice of termination shall be deemed rescinded.  If the Company fails to cure
the event timely, the Executive shall be deemed to have terminated for Good
Reason at the end of such thirty (30)-day cure period.

 

3.             Severance and Other Entitlements.

 

(a)           Accrued Obligations.  Upon a termination of the Executive’s
employment with the Company during the Term for any reason, the Company shall
pay to the Executive, not later than the thirtieth (30th) day following the
Separation Date (as defined below) (or such earlier date as may be required by
applicable law), his or her base salary earned but unpaid through the Separation
Date, his or her earned but unused vacation through the Separation Date and any
unreimbursed business expenses through the Separation Date. In addition to the
foregoing, if the Executive incurs a Qualifying Termination of Employment during
the Term, Executive shall be entitled to the benefits provided in
Section 3(b) hereof.

 

(b)           Qualifying Termination of Employment. Subject to Sections 3(c) and
18 below, if the Executive incurs a Qualifying Termination of Employment during
the Term, then upon the Executive’s “separation from service” with the Company
(within the meaning of Section 409A (as defined below)) (the date of any such
separation from

 

3

--------------------------------------------------------------------------------


 

service, the “Separation Date”), the Executive will be entitled to receive the
following payments and benefits:

 

(i)            Severance Payment.  The Company shall pay the Executive a
lump-sum amount equal to the Severance Payment on the sixtieth (60th) day after
the Separation Date.  The “Severance Payment” shall be the sum of:

 

(x)           the sum of (A) the Executive’s annual rate of base salary (without
regard to bonus compensation) as in effect immediately prior to the Separation
Date, plus (B) the amount of Executive’s target annual incentive award
opportunity calculated as a percentage of the Executive’s annual base salary for
the year in which the Separation Date occurs (the “Target Incentive
Opportunity”) (not prorated); plus

 

(y) the Executive’s Target Incentive Opportunity for the year in which the
Separation Date occurs, prorated to the Separation Date; plus

 

(z) any earned but unpaid annual incentive award for the Company’s fiscal year
ending prior to the Separation Date (and, if the prior year’s annual incentive
award has not yet been calculated as of the Separation Date, such amount shall
be payable when calculated, but in no event later than March 15th of the year
following the year in which the Separation Date occurs).

 

(ii)           Equity.  The Executive’s outstanding equity, equity-based or cash
awards (including, without limitation, any stock options, restricted stock,
restricted stock units and performance shares or units) based in common stock of
the Company or common stock of Exterran Corporation (“SpinCo”) and, subject to
the consent of the Compensation Committee of the Board of Directors of Archrock
GP LLC, outstanding phantom units and other awards based in common units
representing limited partner interests of Archrock Partners, L.P., in any case,
that would have otherwise vested during the twelve (12)-month period beginning
immediately following the Separation Date and ending on the first (1st)
anniversary of the Separation Date will vest in full as of the Separation Date
and will be paid or delivered in accordance with the terms of the applicable
award agreements.  With respect to the Executive’s performance units or
performance shares, if any, that are outstanding and vested as of the Separation
Date (after taking into consideration any accelerated vesting that occurs in
accordance with this Section 3(b)(ii)), (x) if the achievement of the
performance goals applicable to such performance units or performance shares, as
applicable, has been measured as of the Separation Date, such earned, vested
performance units or performance shares, as applicable, shall be paid to the
Executive on the sixtieth (60th) day after the Separation Date in a single lump
sum cash amount equal to the closing price of a share of the Company’s common
stock and/or SpinCo’s common stock, as applicable, on the Separation Date
multiplied by the number of such earned, vested performance units or performance
shares, as applicable; and

 

4

--------------------------------------------------------------------------------


 

(y) if the achievement of the performance goals applicable to such performance
units or performance shares, as applicable, has not yet been measured as of the
Separation Date, then such achievement shall be measured as by the Compensation
Committee of the Board in accordance with its normal practices and timing
following the conclusion of the performance period applicable to such
performance units or performance shares, as applicable, and such earned, vested
performance units or performance shares, as applicable, shall be paid to the
Executive in accordance with the terms of the applicable award agreement between
the Executive and the Company or SpinCo, but in no event later than
March 15th of the year following the year in which the Separation Date occurs;
provided, that if the achievement of the applicable performance goals cannot be
determined prior to March 15th of the year following the year in which the
Separation Date occurs, vested performance units or performance shares, as
applicable, shall be paid to the Executive at target.  Notwithstanding the terms
of any Company or SpinCo (or affiliate) plan or agreement between the Company or
SpinCo (or an affiliate thereof) and the Executive to the contrary, the
accelerated vesting of all equity awards held by the Executive as of the
Separation Date shall be governed by this Section 3(b)(ii).

 

(iii)          Medical Benefits.  During the period commencing on the Separation
Date and ending on the earlier of (x) the first (1st) anniversary of the
Separation Date or (y) the date the Executive and the Executive’s eligible
dependents are eligible for coverage under the medical plan of a subsequent
employer of the Executive, the Executive and the Executive’s eligible dependents
will be eligible to continue to be covered under the Company’s medical plan as
in effect during such period, subject to the Executive’s timely payment of the
plan premiums, at the active employee rates as in effect from time to time
during such period.  The foregoing notwithstanding, the Company may amend,
modify or terminate its medical plan, without the consent of the Executive.  The
parties further agree that any such action by the Company will not be a breach
of this Agreement by the Company nor will it entitle the Executive to any
payment or replacement benefits.  The Executive acknowledges that the portion of
the premiums paid by the Company (or an affiliate of the Company) is taxable
income to the Executive and the Company (or an affiliate) will report such
portion of the premiums as imputed income to the Executive on the applicable
Internal Revenue Service tax reporting forms.  Notwithstanding the foregoing,
with regard to such medical continuation coverage, if the Company determines in
its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to the Executive a taxable monthly payment in an amount equal to
the monthly premium that the Executive would be required to pay to continue the
Executive’s and the Executive’s covered dependents’ group insurance coverage as
in effect on the Separation Date (which amount shall be based on the premiums
for the first month of such continued coverage).

 

5

--------------------------------------------------------------------------------


 

(c)           Waiver.  The foregoing to the contrary notwithstanding, the
Executive’s entitlement to the payment and benefits described in
Section 3(b) hereof, are subject to, and contingent upon the Executive’s
execution, without revocation during the seven (7)-day revocation period
following execution, of the Waiver and Release attached hereto as Exhibit A (the
“Waiver”) within twenty-one (21) days (or forty-five (45) days to the extent
required by applicable law) following the Separation Date (but not before the
Separation Date).  The Company’s obligation to make any payments otherwise due
under Section 3(b) hereof shall cease in the event the Executive fails to
execute the Waiver within the time period set forth herein, and thus the
Executive shall not be entitled to any of the payments and entitlements provided
in Section 3(b).  No payments shall be made until the expiration of the seven
(7)-day revocation period following the Executive’s execution of the Waiver (the
“Waiver Effective Date”).  Regardless of whether the Executive executes the
Waiver, the Executive is entitled to elect COBRA continuation coverage under the
Company’s group health plan for the Executive and the Executive’s covered
dependents, subject to the Executive’s payment of the full COBRA cost and
without any reimbursement by the Company of any portion of that cost.

 

(d)           Other Benefits.  Nothing herein shall be deemed to affect the
Executive’s rights to any accrued and/or vested benefits as of the Separation
Date, including, without limitation, pursuant to any deferred compensation plan
or program, any employee stock purchase plan or the Company’s 401(k) plan, in
accordance with the terms and conditions of the applicable agreements, plans and
programs for such benefits.  The parties acknowledge and agree that the
Severance Payment is not eligible compensation for purposes of the Company’s
401(k) plan (and thus is not eligible for a matching contribution thereunder).

 

Notwithstanding anything herein to the contrary, if (i) the Executive resides
outside of the United States and is entitled to receive severance or similar
benefits (“Statutory Severance”) under the laws of the Executive’s country of
residence and (ii) the Executive incurs a Qualifying Termination of Employment
during the Term and becomes entitled to the payments and benefits provided in
Section 3(b) hereof, then such Executive will be entitled to receive either
(i) the Statutory Severance or (ii) the payments and benefits described in
Section 3(b), whichever is greater.

 

4.             Nondisparagement Covenant.  The Executive, acting alone or in
concert with others, agrees that from and after the Separation Date Executive
will not publicly criticize or disparage the Company or its affiliates, or
privately criticize or disparage the Company or its affiliates in a manner
intended or reasonably calculated to result in public embarrassment to, or
injury to the reputation of, the Company or its affiliates; provided, however,
that nothing in this Agreement shall apply to or restrict in any way the
communication of information by the Executive to any state or federal law
enforcement or regulatory agency or any legislative or regulatory committee or
require notice to the Company thereof.

 

5.             Return of Property.  On or immediately following the Separation
Date, the Executive shall promptly return all Property (as hereinafter defined)
which had been entrusted or made available to the Executive by the Company;
provided that if such Property is in electronic form the Executive shall be
deemed to comply with this Section 5 if the Executive deletes such

 

6

--------------------------------------------------------------------------------


 

Property from the Executive’s computers. The term “Property” shall mean all
records, files, memoranda, reports, keys, codes, computer hardware and software,
documents, videotapes, written presentations, brochures, drawings, notes,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions and
all other writings or materials of any type and other property of any kind or
description (whether in electronic or other form) prepared, used or possessed by
the Executive during the Executive’s employment by the Company (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by the Executive individually or with others during the
Executive’s employment which relate to the Company’s business, products or
services.

 

6.             Post-Separation Date Assistance.  Following the Separation Date,
the Executive agrees that the Executive will reasonably and appropriately
respond to all inquiries from the Company relating to any current or future
litigation of which the Executive may have relevant information, and shall make
himself or herself reasonably available to confer with the Company and otherwise
provide testimony as the Company may deem necessary in connection with such
litigation, subject in all cases to the Executive’s other business and personal
commitments.  Such assistance shall not exceed five (5) days per year and shall
be provided by the Executive without remuneration, but the Company shall pay or
reimburse the Executive for all reasonable expenses actually incurred or paid by
the Executive in complying with this Section 6 upon the presentation of expense
statements or vouchers or such other supporting information as the Company may
reasonably require of the Executive.

 

7.             Assignment.  This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company without the
Executive’s prior written consent except as incident to a reorganization, merger
or consolidation, or transfer of all or substantially all of the Company’s
assets.  The Executive may not assign this Agreement or any of the Executive’s
rights and obligations under this Agreement without the prior written consent of
the Company.  Subject to the foregoing, this Agreement shall be binding on, and
inure to the benefit of, the Company and the Executive and their respective
successors and assigns.

 

8.             No Waiver.  No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be an estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.

 

9.             Arbitration.  Any dispute, controversy or claim arising out of or
relating to the obligations under this Agreement, shall be settled by final and
binding arbitration in accordance with the American Arbitration Association
Employment Dispute Resolution Rules.  The arbitrator shall be selected by mutual
agreement of the parties, if possible.  If the parties fail to reach agreement
upon appointment of an arbitrator within thirty (30) days following receipt by
one party of the other party’s notice of desire to arbitrate, the arbitrator
shall be selected from a panel or panels submitted by the American Arbitration
Association (the “AAA”).  The selection process shall be that which is set forth
in the AAA Employment Dispute Resolution Rules, except that, if the parties fail
to select an arbitrator from one or more panels, AAA shall not have the power to
make an appointment but shall continue to submit additional panels until an
arbitrator has been selected.  Either party may appeal the arbitration award and
judgment thereon

 

7

--------------------------------------------------------------------------------


 

and, in actions seeking to vacate an award, the standard of review to be applied
to the arbitrator’s findings of fact and conclusions of law will be the same as
that applied by an appellate court reviewing a decision of a trial court sitting
without a jury.  This agreement to arbitrate shall not preclude the parties from
engaging in voluntary, non-binding settlement efforts including mediation.  All
fees and expenses of the arbitration, including a transcript if requested but
not including the legal costs and fees incurred by any party to such
arbitration, will be borne by the parties equally.  Each party shall be
responsible for its own legal costs and fees.

 

10.          Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:

 

To the Company:

 

Archrock, Inc.

16666 Northchase Dr.

Houston, Texas 77060

Attn:  [                 ]

Facsimile No.: [               ]

 

To the Executive:

 

[Name]

[Address]

[Address]

 

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) day after the day on which such notice is
mailed.

 

11.          “At-Will” Employment.  Nothing in this Agreement modifies the
nature of the employment relationship between the Company and its affiliates and
the Executive which continues to be an “at-will” relationship.

 

12.          Tax Withholding.  The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling.

 

13.          Severability.  If any provision of this Agreement is held to be
invalid, illegal or unenforceable, in whole or part, such invalidity will not
affect any otherwise valid provision, and all other valid provisions will remain
in full force and effect.

 

14.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.

 

8

--------------------------------------------------------------------------------


 

15.          Titles.  The titles and headings preceding the text of the
paragraphs and subparagraphs of this Agreement have been inserted solely for
convenience of reference and do not constitute a part of this Agreement or
affect its meaning, interpretation or effect.

 

16.          Governing Law.  This Agreement will be construed and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of law thereof.

 

17.          Venue.  Except as provided in Section 9, any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the United
States District Court for the Southern District of Texas, Houston Division, or,
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Harris County, Texas.  Each of the Executive
and the Company consents to the jurisdiction of any such court in any such suit,
action, or proceeding and waives any objection that it may have to the laying of
venue of any such suit, action, or proceeding in any such court.

 

18.          Section 409A.  Payments pursuant to this Agreement are intended to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and accompanying Department of Treasury regulations and other
interpretive guidance promulgated thereunder (collectively, “Section 409A”),
and, to the extent applicable, the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding any
provision of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be or become subject
to Section 409A, the Company shall negotiate in good faith with the Executive to
adopt such amendments to this Agreement and/or to adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to avoid the imposition of taxes under Section 409A, including
without limitation, actions intended to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A, and/or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 18 shall not
create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.  Whenever payments under this Agreement are
to be made in installments, each such installment shall be deemed to be a
separate payment for purposes of Section 409A.

 

All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
the Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

Notwithstanding any provision of this Agreement to the contrary, the Company and
the Executive agree that no benefit or benefits under this Agreement, including,
without limitation, any severance payments or benefits payable under
Section 3(b) hereof, shall be paid to the Executive during the six (6)-month
period following the Separation Date if paying such

 

9

--------------------------------------------------------------------------------


 

amounts at the time or times indicated in this Agreement would constitute a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first (1st) business day next following the earlier of (i) the date
that is six (6) months and one day following the date of the Executive’s
termination of employment, (ii) the date of the Executive’s death or (iii) such
earlier date as complies with the requirements of Section 409A, the Company
shall pay the Executive a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to the Executive during such period.

 

19.          Entire Agreement.  Each party acknowledges that this Agreement is
the complete and exclusive statement of the agreement between the parties
regarding the subject matter herein and supersedes any other oral or written
agreements between the parties or any other Company policy with respect to the
subject matter hereof or any other matters related to the Executive’s
termination of employment with the Company or its affiliates, including without
limitation, the that certain Severance Benefit Agreement by and between
Executive and Exterran Holdings, Inc. dated as of [       ]; provided, however,
that the Change of Control Agreement shall remain in full force and effect
through the Separation Date (and if there is a Qualifying Termination of
Employment under the Change of Control Agreement, then the Change of Control
Agreement shall apply in lieu of this Agreement (and this Agreement shall be of
no further force and effect)).  This Agreement may not be modified or altered
except by a written instrument duly executed by both parties.

 

[Execution Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
Effective Date.

 

 

ARCHROCK, INC.

 

 

 

 

 

By:

 

 

 

Name:

[                 ]

 

 

Title:

[                 ]

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

[                 ]

 

11

--------------------------------------------------------------------------------


 

Attachment A

 

WAIVER AND RELEASE

 

In exchange for the consideration offered under the Severance Benefit Agreement
between me and Archrock, Inc. (the “Company”), dated as of [            ] (the
“Agreement”), I hereby waive all of my claims and release the Company, any
affiliate, subsidiary or venture of the Company, including, but not limited to,
Archrock Partners, L.P. and Archrock GP LLC, and any of their respective
officers, directors, employees, partners, investors, counsel or agents, their
benefit plans and the fiduciaries and agents of said plans (collectively
referred to as the “Corporate Group”) from any and all claims, demands, actions,
liabilities and damages.

 

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that I have at least
[twenty-one (21)] [forty-five (45)] calendar days to consider whether to sign
and return this Waiver and Release to the Company by first-class mail or by hand
delivery in order for it to be effective.  If I sign this release prior to the
expiration of the [twenty-one (21)] [forty-five (45)] day period, I waive the
remainder of that period.  I waive the restarting of the [twenty-one (21)]
[forty-five (45)] day period in the event of any modification of this Waiver and
Release, whether or not material.

 

In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any charges of discrimination, or any other action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company with respect to the claims released by me
herein, and I knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to the
Corporate Group, except with respect to rights under the Agreement, rights under
employee benefit plans or programs other than those specifically addressed in
the Agreement, and such rights or claims as may arise after the date this Waiver
and Release is executed.  This Waiver and Release includes, but is not limited
to, claims and causes of action under:  Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990; the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law.  Further, I expressly represent
that no promise or agreement which is not expressed in the Agreement or this
Waiver and Release has been made to me in executing this Waiver and Release, and
that I am relying on my own judgment in executing this Waiver and Release, and
that I am not relying on any statement or representation of any member of the
Corporate Group or any of their agents.  I agree that this Waiver and Release is
valid, fair, adequate and reasonable, is with my full knowledge and

 

A-1

--------------------------------------------------------------------------------


 

consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform me.  I acknowledge and
agree that the Company will withhold any taxes required by law from the amount
payable to me under the Agreement and that such amount shall be reduced by any
monies owed by me to the Company.

 

This Waiver and Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims.  Excluded from this Waiver and Release are any
claims which by law cannot be waived in a private agreement between an employer
and employee, including but not limited to claims under the Fair Labor Standards
Act and the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency.  I waive, however, the right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on my behalf.

 

Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, advancement of expenses and a defense, and
directors and officers and other liability coverage that I may have under any
statute, the bylaws of the Company or any written agreement between me and the
Company; and (b) the right to any unpaid reasonable business expenses and any
accrued benefits payable under any Company welfare plan, tax-qualified plan or
other Benefit Plans.  For the avoidance of doubt, the term “Benefit Plans”
includes any outstanding equity awards under an equity incentive plan, any
deferred compensation plan, any employee stock purchase plan and the Company’s
401(k) plan.

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.

 

I understand that for a period of seven (7) calendar days following my signing
this Waiver and Release (the “Waiver Revocation Period”), I may revoke my
acceptance of the offer by delivering a written statement to the Company by hand
or by registered mail, addressed to the address for the Company specified in the
Agreement, in which case the Waiver and Release will not become effective.  In
the event I revoke my acceptance of this offer, the Company shall have no
obligation to provide me the consideration offered under the Agreement to which
I would not otherwise have been entitled.  I understand that failure to revoke
my acceptance of the offer within the Waiver Revocation Period will result in
this Waiver and Release becoming effective, permanent and irrevocable at the end
of the Waiver Revocation Period.

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions, have it explained to me and had the opportunity to seek
independent legal advice with respect to the matters addressed in this Waiver
and Release and that I understand that this Waiver and Release will have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of this Waiver and Release, except for those claims specifically not
released by me herein.

 

A-2

--------------------------------------------------------------------------------


 

[Execution Page Follows]

 

A-3

--------------------------------------------------------------------------------


 

By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.

 

AGREED TO AND ACCEPTED this

              day of                          , 20

 

 

 

 

[Name]

 

 

A-4

--------------------------------------------------------------------------------